UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM T-3 FOR APPLICATIONS FOR QUALIFICATION OF INDENTURES UNDER THE TRUST INDENTURE ACT OF 1939 WellCare Health Plans, Inc. (Name of Applicant) 8725 Henderson Road Renaissance One Tampa, Florida33634 (813) 290-6200 (Address of principal executive office) SECURITIES TO BE ISSUED UNDER THE INDENTURE TO BE QUALIFIED TITLE OF CLASS 6.0% Subordinated Notes due 2016 AMOUNT Approximate date of proposed issuance: As soon as practicable after this application for qualification becomes effective. Timothy S. Susanin Senior Vice President, General Counsel and Secretary WellCare Health Plans, Inc. 8725 Henderson Road Renaissance One Tampa, Florida33624 (813) 290-6200 Name and address of agent for service: With a copy to: J. Warren Gorrell, Jr., Esq. Christine M. Pallares, Esq. Hogan Lovells US LLP 875 Third Avenue New York, New York 10022 Tel: (212)918-3000 The Applicant hereby amends this application for qualification on such date or dates as may be necessary to delay its effectiveness until: (1)the 20th day after the filing of a further amendment which specifically states that it shall supersede this application for qualification or (2)such date as the Securities and Exchange Commission (the “SEC”), acting pursuant to Section307(c) of the Trust Indenture Act of 1939, may determine upon the written request of the Applicant. 1 GENERAL ITEM1. GENERAL INFORMATION. (a)WellCare Health Plans, Inc. (the “Applicant”) is a corporation. (b)The Applicant is organized under the laws of the State of Delaware. ITEM2. SECURITIES ACT EXEMPTION APPLICABLE. In October and November of 2007, putative class action complaints were filed in the United States District Court for the Middle District of Florida (the “Court”) against the Applicant, Todd Farha, the Applicant’s former chairman and chief executive officer, and Paul Behrens, the Applicant’s former senior vice president and chief financial officer. Messrs. Farha and Behrens were also officers of various subsidiaries of the Applicant.These putative class actions were entitled Eastwood Enterprises, L.L.C. v. Farha, et al. and Hutton v. WellCare Health Plans, Inc. et al., respectively.The Eastwood Enterprises complaint alleged that the defendants materially misstated the Applicant’s reported financial condition by, among other things, purportedly overstating revenue and understating expenses in amounts unspecified in the pleading in violation of the Securities Exchange Act of 1934, as amended (“Exchange Act”). The Hutton complaint alleged that various public statements supposedly issued by the defendants were materially misleading because they failed to disclose that the Applicant was purportedly operating its business in a potentially illegal and improper manner in violation of applicable federal guidelines and regulations. The complaint asserted claims under the Exchange Act. Both complaints sought, among other things, certification as a class action and damages. The two actions were consolidated, and various parties and law firms filed motions seeking to be designated as Lead Plaintiff and Lead Counsel. In an order issued in March 2008, the Court appointed a group of five public pension funds from New Mexico, Louisiana and Chicago as Lead Plaintiffs (the “Lead Plaintiffs”). In October 2008, an amended consolidated complaint was filed in this class action asserting claims against the Applicant, Messrs. Farha and Behrens, and adding Thaddeus Bereday, the Applicant’s former senior vice president and general counsel, as a defendant. In January 2009, the Applicant and certain other defendants filed a joint motion to dismiss the amended consolidated complaint, arguing, among other things, that the complaint failed to allege a material misstatement by defendants with respect to the Applicant’s compliance with marketing and other health care regulations and failed to plead facts raising a strong inference of scienter with respect to all aspects of the purported fraud claim.The Court denied the motion in September 2009 and the Applicant and the other defendants filed their answer to the amended consolidated complaint in November 2009. In April 2010, the Lead Plaintiffs filed their motion for class certification which defendants did not oppose.On June 23, 2010, the Lead Plaintiffs and the Applicant entered into and filed a proposed Stipulated Order certifying a class of all persons and entities who purchased or otherwise acquired the common stock of the Applicant between February 14, 2005, and 10:59 a.m. Eastern Standard Time on October 24, 2007, when trading of the Applicant’s common stock on the New York Stock Exchange was halted (the “Class Period”).This class was to be subject to the exclusion of certain persons and entities identified in the proposed Stipulated Order.In July 2010, the Court granted the United States’ motion seeking to intervene and ordered that discovery be stayed in this action until December 2010.That stay has since been extended by the Court through March 17, 2011. 2 On August 6, 2010, the Applicant reached agreement with the Lead Plaintiffs on the material terms of a settlement (the “Settlement”) to resolve the litigation. On December 17, 2010 the Lead Plaintiffs and the Applicant entered into a Stipulation and Agreement of Settlement (the “Settlement Agreement”) (See exhibit T3D.1).Pursuant to the Settlement Agreement, all persons and entities who purchased or otherwise acquired the common stock of the Applicant during the Class Period and were damaged thereby (other than certain excluded persons and entities) (the “Class Members”) will receive: (a) cash in an aggregate amount of $87,500,000 of which $52,500,000 must be paid within thirty business days following the Court’s preliminary approval of the settlement and of which $35,000,000 must be paid by July 31, 2011; and (b) an aggregate of $112,500,000 of the Applicant’s 6% Subordinated Notes due December 31, 2016 (the “Notes”). The Notes will be issued under an indenture between the Applicant and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Indenture”) (See Exhibit T3C) and will contain the following terms: the Notes will bear interest at 6% per annum, payable semi-annually, will mature on December 31, 2016, will be subordinated to all Senior Debt (as defined in the Indenture), and will provide that the Applicant may not incur more than $425,000,000 of Senior Debt. The Settlement Agreement was preliminarily approved by the Court on February 9, 2011, at which time the Court also established a date for a hearing on the fairness of the settlement (the “Settlement Fairness Hearing”) and approved a form of Notice of Pendency of Class Action and Proposed Settlement, Settlement Fairness Hearing, and Motion for Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice of Hearing”) (see Exhibit T3E) to be sent to all Class Members. The Notes will be issued by the Applicant in reliance on the exemption from registration provided in Section3(a)(10) of the U.S. Securities Act of 1933, as amended (the “Securities Act”), which provides, in relevant part: “any security which is issued in exchange for one or more bona fide outstanding securities, claims or property interests where the terms and conditions of such issuance are approved, after a hearing upon the fairness of such terms and conditions at which all persons to whom it is proposed to issue securities in such exchange shall have the right to appear, by any court .” The three main elements of the Section3(a)(10) exemption are (a)an exchange of outstanding securities, claims or property interests, (b)a fairness hearing and (c)court approval of the issuance and exchange. As described in the Notice of Hearing and below, each of these elements has been satisfied in connection with the issuance of the Notes. (a) Exchange of Securities: Pursuant to the Settlement Agreement, the Notes will be issued in exchange for a release of the claims of the Class Members in the litigation. (b) Fairness Hearing: On May 4, 2011, the Court held a hearing on the fairness of the Settlement for the purpose of obtaining an order (the “Order”) of the Court approving the Settlement.Notice of the date and time of the Settlement Fairness Hearing was provided to all Class Members pursuant to the Notice of Hearing.At the Settlement Fairness Hearing, the Court 3 considered, among other things, the fairness and reasonableness of the Settlement, including the issuance of the Notes as partial consideration for the release of claims as set forth in the Notice of Hearing.Any Class Member who wished to participate, or to be represented, or to present evidence or argument, was permitted to do so, subject to filing with the Court the written documentation and to following the other procedures all as set forth in the Notice of Hearing. (c) Court Approval: The Settlement was approved by the Court on May 4, 2011.The Court ruled on the fairness of the Settlement to the Class Members, finding that the Settlement is, in all respects, fair, reasonable, and adequate, and in the best interests of the Class Members. The Court was advised that its Order approving the Settlement would be the basis for claiming an exemption from registration under the Securities Act by reason of the exemption afforded by Section 3(a)(10) thereof.On June 3, 2011, an individual filed a notice of appeal in the United States Court of Appeals for the Eleventh Circuit (the “Appeals Court”), which was dismissed for want of prosecution by order of the Appeals Court issued on August 17, 2011.As a result, the Order is now final. AFFILIATIONS ITEM 3. AFFILIATES. For purposes of this application only, the Applicant’s directors and executive officers may be deemed to be “affiliates” of the Applicant. See Item 4 “Directors and Executive Officers” for a list of the directors and executive officers of the Applicant, which list is incorporated herein by reference. The following is a list of affiliates of the Applicants as of the date of this application. Affiliate Jurisdiction of Incorporation Owners and Percentage Comprehensive Health Management, Inc. Florida The WellCare Management Group, Inc./ 100% Comprehensive Reinsurance, Ltd. Cayman Islands The WellCare Management Group, Inc./ 100% Harmony Behavioral Health, Inc. Florida The WellCare Management Group, Inc./ 100% Harmony Behavioral Health IPA, Inc. New York Harmony Behavioral Health, Inc./100% Harmony Health Management, Inc. New Jersey Harmony Health Systems, Inc./100% Harmony Health Plan of Illinois, Inc. Illinois Harmony Health Systems, Inc./100% Harmony Health Systems, Inc. New Jersey The WellCare Management Group, Inc./ 100% HealthEase of Florida, Inc. Florida The WellCare Management Group, Inc./ 100% ‘Ohana Health Plan, Inc. Hawaii The WellCare Management Group, Inc./ 100% The WellCare Management Group, Inc. New York WCG Health Management, Inc./100% 4 Affiliate Jurisdiction of Incorporation Owners and Percentage WCG Health Manangement, Inc.
